            Case 1:19-cv-10690-LTS Document 7 Filed 05/13/19 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

American Civil Liberties Union of
Massachusetts, Inc.,                                         Civil Action No. 19-cv-10690 LTS
                          Plaintiff,
            vs.
U.S. Immigration and Customs Enforcement,
                          Defendant.


                                       DEFENDANTS’ ANSWER

       Pursuant to Rule 8, Federal Rules of Civil Procedure, Defendant U.S. Immigration and

Customs Enforcement (“ICE” or the “Defendant”), by its attorney, Andrew E. Lelling, United

States Attorney for the District of Massachusetts, responds to the Complaint of Plaintiff, American

Civil Liberties Union of Massachusetts, as follows:

                                           INTRODUCTION

       1.         The allegations contained in Paragraph 1 consist of Plaintiff’s characterization of

this action, to which no response is required. To the extent that a response is required, Defendant

admits that this action purports to be brought under the Freedom and Information Act (FOIA), 5

U.S.C. § 552, et seq.

       2.         The allegations contained in the first sentence of Paragraph 2 consist of Plaintiff’s

characterization of the event giving rise to this Complaint, to which no response is required. To

the extent that a response is required, Defendant admits that it provided remarks to the National

Sheriffs’ Association on or about February 10, 2019. Defendant admits that Plaintiff submitted a

FOIA request on February 22, 2019, and states that Plaintiff’s FOIA request was assigned by it as

Case Number 2019-ICFO-30758, and Defendant refers to the request for a complete and accurate

description of its contents. Defendant denies the last sentence of Paragraph 2.
            Case 1:19-cv-10690-LTS Document 7 Filed 05/13/19 Page 2 of 5



       3.      The allegations contained in Paragraph 3 do not set forth a claim for relief or aver

facts in support of a claim to which a response is required. To the extent that a response is required,

Defendant denies the allegations in Paragraph 3.

                                              PARTIES

       1.      The allegations contained in Paragraph 1 1 consist of Plaintiff’s description of itself

and do not set forth a claim or aver facts in support of a claim to which a response is required. To

the extent that a response is required, Defendant lacks knowledge or sufficient information to form

a belief as to the allegations, and therefore denies the allegations.

       2.      Defendant admits that U.S. Immigration and Customs Enforcement is a federal

agency subject to the provisions of the FOIA, 5 U.S.C. § 552, et seq., and an agency within the

U.S. Department of Homeland Security.

                                  JURISDICTION AND VENUE

       3.      The allegations contained in Paragraph 3 consist of Plaintiff’s conclusions of law

regarding subject matter jurisdiction, to which no response is required. To the extent that a

response is required, Defendant admits that this action purports to be brought pursuant to the FOIA,

5 U.S.C. § 552, et seq, and that this Court has subject matter jurisdiction over this action.

       4.      The allegations contained in Paragraph 4 consist of Plaintiff’s conclusions of law

regarding venue, to which no response is required. To the extent that a response is required,

Defendant admits that 5 U.S.C. § 552(a)(4)(B) governs venue in actions brought pursuant to the

FOIA, and that venue is proper in this Court.




1
 Plaintiff’s complaint is not numbered sequentially. For ease of reference, Defendant’s answer
will use the paragraph numbering in the Complaint. Thus, Paragraph 1 repeats here.

                                                 -2-
             Case 1:19-cv-10690-LTS Document 7 Filed 05/13/19 Page 3 of 5



                                              FACTS

       5.       Defendant states that Matthew T. Albence is ICE’s Acting Director.

       6.       The allegations contained in Paragraph 6 consist of Plaintiff’s characterization of

the event giving rise to this Complaint, to which no response is required. To the extent that a

response is required, Defendant admits that it provided remarks to the National Sheriffs’

Association on or about February 10, 2019. Defendant further admits that Exhibits A and B are

attached to the Complaint.

       7.       The allegation contained in Paragraph 7 does not set forth a claim or aver facts in

support of a claim to which a response is required. To the extent that a response is required,

Defendant lacks knowledge or sufficient information to form a belief as to the allegations, and

therefore denies the allegations, except admits that Exhibit A is attached to the Complaint.

       8.       Defendant admits the allegations contained in paragraph 8.

       9.       Defendant admits the allegations contained in paragraph 9.

       10.      Defendant admits the allegations contained in paragraph 10.

       11.      Defendant admits the allegations contained in paragraph 11.

       12.      Defendant denies the allegations contained in paragraph 12, and further states that

it produced potentially responsive documents to Plaintiff on or about April 16, 2019.

                                      CLAIM FOR RELIEF

                                Violation of FOIA 5 U.S.C. § 552

       13.      Defendant incorporates by reference its responses to all preceding paragraphs.

       14.      Defendant denies the allegations in paragraph 14.

       15.      Defendant denies the allegations in paragraph 15.

       16.      Defendant denies the allegations contained in paragraph 16.




                                               -3-
           Case 1:19-cv-10690-LTS Document 7 Filed 05/13/19 Page 4 of 5



                                        PRAYER FOR RELIEF

       The remainder of the Complaint consists of Plaintiff’s Prayer for Relief, to which no

response is required. To the extent that a response is required, Defendant incorporates by reference

its responses to all preceding paragraphs, and denies the allegations in the Prayer for Relief, and

denies that Plaintiff is entitled to the relief requested in the Complaint.

                                   AFFIRMATIVE DEFENSES

                                FIRST AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint fails to state a claim upon which relief may be granted.

                               SECOND AFFIRMATIVE DEFENSE

       Any information that Defendant has withheld, or will withhold, in response to Plaintiff’s

FOIA request may be exempt in whole or in part from public disclosure under the FOIA, 5

U.S.C. § 552 et seq., and the Privacy Act, 5 U.S.C. § 552(a), et seq.

                               THIRD AFFIRMATIVE DEFENSE

       The Court lacks jurisdiction over any matter to the extent Plaintiff failed to satisfy

prerequisites to suit, as well as over any requests or allegations that are not contained in the

FOIA request at issue in this action.

                               FOURTH AFFIRMATIVE DEFENSE

       Plaintiff is not entitled to attorney’s fees or costs in this action.

                               FIFTH AFFIRMATIVE DEFENSE

       Plaintiff’s request submitted under FOIA, 5 U.S.C. § 552, as amended, did not reasonably

describe the records sought.




                                                 -4-
          Case 1:19-cv-10690-LTS Document 7 Filed 05/13/19 Page 5 of 5



                             SIXTH AFFIRMATIVE DEFENSE

       There is no provision of the FOIA for obtaining declaratory relief. At all times alleged in

the Complaint, Defendant was acting in good faith, with justification, and pursuant to authority.

Defendant respectfully requests and reserves the right to amend, alter, and supplement the

defenses contained in this Answer as the facts and circumstances giving rise to the Complaint

become known through the court of litigation.

                                    PRAYER FOR RELIEF

       WHEREFORE, Defendant prays that the Court deny the relief requested in the

Complaint, and that the Court dismiss the Complaint against it, with prejudice.



                                             ANDREW E. LELLING
                                             United States Attorney


                                     By:     /s/ Susan M. Poswistilo
                                             SUSAN M. POSWISTILO (BBO #565581)
                                             Assistant U.S. Attorney
                                             John J. Moakley Federal Courthouse
                                             One Courthouse Way, Ste. 9200
                                             Boston, MA 02210
                                             (617) 748-3103
                                             susan.poswistilo@usdoj.gov


                               CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF).

Dated: May 13, 2019                          /s/ Susan M. Poswistilo
                                             Susan M. Poswistilo
                                             Assistant U.S. Attorney




                                                -5-
